Judgment unanimously affirmed. Memorandum: Viewing the evidence, as we must, in the light most favorable to the People, we conclude that it was sufficient to provide a valid line of reasoning to sustain the jury’s verdict (see, People v Bleakley, 69 NY2d 490, 495). Further, there was ample evidence in the record to connect defendant with the crimes charged to satisfy the corroboration requirement of CPL 60.22 (1) (see, People v Moses, 63 NY2d 299). (Appeal from Judgment of Seneca County Court, Falvey, J.—Burglary, 1st Degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.